Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claim 3,4,11,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 12, the Fth  type could be equal to zero, which renders the claim vague and indefinite as to how a comparison can be performed if there are no F types.  


Claim Rejections - 35 USC § 103
Claim(s) 1,2,3,4,7,8,9,10,11,12,15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (2015/0051462) and Gustavson et al (2017/0128735).

1. A statistical display method of physiological parameter(s) in a monitoring
apparatus, comprising:
receiving statistical setting information, which comprises a time range, a time
interval, a classification rule and a target parameter, the classification rule defining
one or more types of the target parameter; (at least figure 1 of Olsen is considered to shows a time range 134, as well as time intervals at the bottom of the graph 150, and a target parameter, such as SpO2, and a classification rule is considered to taught in at least ¶23 which teaches rules defining certain SpO2 levels and what ranges corresponding to each different color)
obtaining N group of target parameter result corresponding to N time interval
from a result of historical physiological parameter, wherein the N time interval is
included in the time range, and the N group of target parameter result is a
physiological parameter result corresponding to the target parameter in the result of
historical physiological parameter; (at least ¶19 of Olsen teaches historical information of a parameter over a duration of time, and at least ¶25,26 teaches N groups of parameters)
counting a number of each type of the target parameter in the N group of target
parameter result according to the classification rule, and obtaining N group of
statistical result corresponding to the N time interval for each type of the target
parameter; (at least figure 2 of Olsen shows various parameters and the percentage time of each parameter within a certain range; see also figure 3 which shows a time interval of 12 hours, and the ranges of values of the parameters and percentage of time in each range over time.  Further, at least figure 3 shows percentage of time within certain ranges.  Olsen does not explicitly teach counting a number of each type.  Gustavson teaches counting and displaying the number of different event episodes, see at least ¶157-162.  It would have been obvious to use such with the device of Olsen since it would yield predictable results such as giving the physician a more complete picture of the patient’s condition.
displaying the N group of statistical result. (see at least ¶159 of Gustavson and at least figures 1-3 of Olsen)

2. The statistical display method of claim 1, wherein after counting a number
of each type of the target parameter in the N group of target parameter result
according to the classification rule, and obtaining N group of statistical result
corresponding to the N time interval for each type of the target parameter, the method
further comprises: performing an alarm operation of a target level, when determining that the
statistical result of a target group satisfies an alarm condition of the target level,
wherein the statistical result of the target group is included in the N group of statistical
result.  (see at least ¶24 of Olsen which teaches upper and lower thresholds for an alarm)

3. The statistical display method of claim 2, wherein the statistical result of
the target group comprises a statistical result from a statistical result of a first type of
the target parameter to a statistical result of an M"™ type of the target parameter; and
wherein determining that the statistical result of a target group satisfies an alarm
condition of the target level comprising:
comparing a statistical result of an F" type of the target parameter with an alarm
threshold corresponding to the F™ type of the target parameter, wherein F is less than
or equal to M, M is greater than or equal to 1, and the statistical result of the F™ type
of the target parameter is a number or a proportion of the F" type of the target
parameter; (see at least figures 1-8 of Olsen which show pie charts where each slice of the pie is a proportion of a of time spent experiencing a certain target parameter; see also at least ¶157 of Gustavson which teaches that each M type can be a target parameter such as different types of ectopic beats)
determining that the statistical result of the F" type of the target parameter is
greater than or equal to a target threshold, wherein the target threshold is an alarm threshold corresponding to the target level.  (see at least ¶31 of Olsen which teaches an alarm threshold)

4. The statistical display method of Claim 3, wherein the statistical setting
information further comprises alarm threshold setting information used to set the
alarm threshold corresponding to each type of the target parameter.  (see at least ¶31 of Olsen which teaches an alarm threshold.  The setting must be specified in advance (input of alarm setting information) so that the parameter can cause an alarm if the threshold is traversed.)

7. The statistical display method of claim 1, wherein displaying the N group of statistical result comprises displaying the N group of statistical result through at least one of a bar chart, a line chart, a pie chart, a doughnut chart and an area chart. (at least ¶21 of Olsen teaches a pie chart)

8. The statistical display method of claim 1, wherein the target parameter is a
ventricular premature beat, and the classification rule is based on a number of a
consecutive ventricular premature beat; or, the target parameter is a QRS wave
interval, and the classification rule is based on a number of a consecutive ventricular
premature beat; or the target parameter is a heart rate or a pulse rate, and the
classification rule is based on a range of the heart rate or the pulse rate; or the target
parameter is an arrhythmia alarm event, and the classification rule is based on an
alarm level; or the target parameter 1s a blood oxygen saturation, and the classification
rule is based on a range of the blood oxygen saturation; or the classification rule is
based on a serial number of a template type.  (see at least ¶26 of Olsen which teaches pulse rate, and SpO2, and at least ¶157 of various Gustavson arrhythmia, etc.)

9. A monitoring apparatus, comprising:
an input device configured to receive statistical setting information, which
comprises a time range, a time interval, a classification rule and a target parameter; (at least figure 1 of Olsen is considered to shows a time range 134, as well as time intervals at the bottom of the graph 150, and a target parameter, such as SpO2, and a classification rule is considered to taught in at least ¶23 which teaches rules defining certain SpO2 levels and what ranges corresponding to each different color)
a processor (Olsen is considered to have a processor.  Even so, a processor is explicitly taught in at least the abstract of Gustavson.  Processors are considered to be very common and their use would yield predictable results) that is configured to:
obtain N group of target parameter result corresponding to N time interval from
a result of historical physiological parameter, wherein the N time interval is included
in the time range, and the N group of target parameter result is a physiological
parameter result corresponding to the target parameter in the result of historical
physiological parameter; (at least ¶19 of Olsen teaches historical information of a parameter over a duration of time, and at least ¶25,26 teaches N groups of parameters)
count a number of each type of the target parameter in the N group of target
parameter result according to the classification rule, and obtain N group of statistical
result corresponding to the N time interval for each type of the target parameter; (at least figure 2 of Olsen shows various parameters and the percentage time of each parameter within a certain range; see also figure 3 which shows a time interval of 12 hours, and the ranges of values of the parameters and percentage of time in each range over time.  Further, at least figure 3 shows percentage of time within certain ranges.  Olsen does not explicitly teach counting a number of each type.  Gustavson teaches counting and displaying the number of different event episodes, see at least ¶157-162.  It would have been obvious to use such with the device of Olsen since it would yield predictable results such as giving the physician a more complete picture of the patient’s condition.

a display that displays the N group of statistical result. (see at least ¶159 of Gustavson and at least figures 1-3 of Olsen)


10. The monitoring apparatus of claim 9, wherein the processor is further
configured to:
perform an alarm operation of a target level, when determining that the statistical
result of a target group satisfies an alarm condition of the target level, wherein the
statistical result of the target group is included in the N group of statistical result. (see at least ¶24 of Olsen which teaches upper and lower thresholds for an alarm)

11. The monitoring apparatus of claim 10, the statistical result of the target
group comprises a statistical result from a statistical result of a first type of the target
parameter to a statistical result of an M" type of the target parameter; and
compare a statistical result of an F" type of the target parameter with an alarm
threshold corresponding to the F™ type of the target parameter, wherein F is less than
or equal to M, M is greater than or equal to 1, and the statistical result of the F™ type
of the target parameter is a number or a proportion of the F" type of the target
parameter; (see at least figures 1-8 of Olsen which show pie charts where each slice of the pie is a proportion of a of time spent experiencing a certain target parameter; see also at least ¶157 of Gustavson which teaches that each M type can be a target parameter such as different types of ectopic beats)
determine that the statistical result of the F“ type of the target parameter is
greater than or equal to a target threshold, wherein the target threshold is an alarm
threshold corresponding to the target level.  (see at least ¶31 of Olsen which teaches an alarm threshold)

12. The monitoring apparatus of claim 11, wherein the statistical setting
information further comprises alarm threshold setting information used to set the
alarm threshold corresponding to each type of the target parameter.  (see at least ¶31 of Olsen which teaches an alarm threshold.  The setting must be specified in advance (input of alarm setting information) so that the parameter can cause an alarm if the threshold is traversed.)

15. The monitoring apparatus of claim 9, wherein the display is further
configured to display the N group of statistical result through at least one of a bar
chart, a line chart, a pie chart, a doughnut chart and an area chart. (at least ¶21 of Olsen teaches a pie chart)

16. The monitoring apparatus of claim 9, wherein the target parameter is a
ventricular premature beat, and the classification rule 1s based on a number of a
consecutive ventricular premature beat; or, the target parameter is a QRS wave
interval, and the classification rule is based on a number of a consecutive ventricular
premature beat; or the target parameter is a heart rate or a pulse rate, and the
classification rule is based on a range of the heart rate or the pulse rate; or the target
parameter is an arrhythmia alarm event, and the classification rule is based on an
alarm level; or the target parameter is a blood oxygen saturation, and the classification
rule is based on a range of the blood oxygen saturation; or the classification rule is
based on a serial number of a template type. (see at least ¶26 of Olsen which teaches pulse rate, and SpO2, and at least ¶157 of various Gustavson arrhythmia, etc.)

17. A monitoring apparatus, comprising an input device, a processor and a
display, wherein:
the input device is configured to receive statistical setting information, which
comprises a time range, a time interval, a classification rule and a target parameter; (at least figure 1 of Olsen is considered to shows a time range 134, as well as time intervals at the bottom of the graph 150, and a target parameter, such as SpO2, and a classification rule is considered to taught in at least ¶23 which teaches rules defining certain SpO2 levels and what ranges corresponding to each different color)
the processor (Olsen is considered to have a processor.  Even so, a processor is explicitly taught in at least the abstract of Gustavson.  Processors are considered to be very common and their use would yield predictable results) is configured to obtain a plurality of groups of target parameter results corresponding to a plurality of time intervals from a result of historical
physiological parameter, wherein the plurality of time intervals are included in the
time range, and the plurality of groups of target parameter results are physiological
parameter results corresponding to the target parameter in the result of historical
physiological parameter, and the processor is further configured to obtain a plurality
of groups of statistical results based on the plurality of groups of target parameter
results, and control the display to display the plurality of groups of statistical results; (at least ¶19 of Olsen teaches historical information of a parameter over a duration of time, and at least ¶25,26 teaches N groups of parameters.  Further, at least figure 2 of Olsen shows various parameters and the percentage time of each parameter within a certain range; see also figure 3 which shows a time interval of 12 hours, and the ranges of values of the parameters and percentage of time in each range over time.  Further, at least figure 3 shows percentage of time within certain ranges.  Olsen does not explicitly teach counting a number of each type.  Gustavson teaches counting and displaying the number of different event episodes, see at least ¶157-162.  It would have been obvious to use such with the device of Olsen since it would yield predictable results such as giving the physician a more complete picture of the patient’s condition.
and wherein
the display is configured to display the plurality of groups of statistical results
by a plurality of charts, wherein
the plurality of charts are separated from each other and represent the target
parameter within the time range;
each of the charts represents the target parameter within each time interval; and
each of the charts is divided into one or more portions, each portion
corresponding to each type of the target parameter that is classified according to the
classification rule.  (see at least figure 2 of Olsen which shows various pie charts for each sensed parameter, where each chart is separated by a classification rule; each slice of the pie chart is a different color depending on a classification rule that classifies the slices of the pie based on percentage time  over a time interval, and assigns a specific color to the time range)

18. The monitoring apparatus of claim 17, wherein the display is further
configured to display a numeric character representing a number of each type of the
target parameter. (at least figures 1-8 of Olsen show various charts with numeric figures.  Further, at least figure 3 of Gustavson shows numeric values representing the number of each of a certain type of episode, see also ¶157-162.)

19. The monitoring apparatus claim 17, wherein each of the one or more
portions is displayed through different patterns. (the portions of Olsen displayed can be displayed with different colors and with different cross hatching to indicate different portions.  See at least figure 2 of Olsen.  Using different patterns would yield predictable results since they are analogous to different colors)

20. The monitoring apparatus of claim 17, wherein the target parameter is a
ventricular premature beat, the classification rule 1s based on a number of a
consecutive ventricular premature beat, and the one or more portions of each chart
corresponds to at least one of singular ventricular premature beat, two consecutive
ventricular premature beats, short consecutive ventricular premature beats, and long
consecutive ventricular premature beats;
or, the target parameter is a QRS wave interval, the classification rule is based
on a number of a consecutive ventricular premature beat, and the one or more portions
of each chart corresponds to at least one of extreme bradycardia, bradycardia, normal,
tachycardia, and extreme tachycardia;
or, the target parameter is a heart rate or a pulse rate, the classification rule is
based on a range of the heart rate or the pulse rate, and the one or more portions of
each chart corresponds to at least one of extreme bradycardia, bradycardia, normal,
tachycardia and extreme tachycardia;
or, the target parameter is an arrhythmia alarm event, the classification rule is
based on an alarm level, and the one or more portions of each chart corresponds to at
least one of high-level alarm, medium-level alarm and low-level alarm;
or, the target parameter is a blood oxygen saturation, the classification rule is
based on a range of the blood oxygen saturation, and the one or more portions of each
chart corresponds to at least one of normal blood oxygen, medium blood oxygen, and
low blood oxygen;
or the classification rule is based on a serial number of a template type, and the
one or more portions of each chart corresponds to one or more template type. (see at least ¶26 of Olsen which teaches pulse rate and oxygen saturation, SpO2.  Further, see at least ¶157 of Gustavson which teaches arrhythmia, etc., and ¶171+ of Gustavson which teaches HRV.)


Claim(s) 5,6,13,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (2015/0051462) and Gustavson et al (2017/0128735), and further in view of Lee et al (2015/0005656).
5. The statistical display method of claim1, before receiving statistical setting information, the method further comprises: acquiring physiological signal and preprocessing the physiological signal; calculating time-domain characteristic and frequency-domain characteristic of the pre-processed physiological signal; and calculating based on the time-domain characteristic and the frequency-domain characteristic to obtain the result of historical physiological parameter. (Olsen is silent as to time domain and frequency domain processing.  Lee teaches time domain and frequency domain processing, as well as a front end circuit that processes the signals, see at least ¶33,12,13.  To use such processing with the device of Olsen would have been obvious since it would yield predictable results.)

6. The statistical display method of claim 5, wherein obtaining N group of  target parameter result corresponding to N time interval from a result of historical physiological parameter further comprises: obtaining the target parameter result in the time range from the result of historical physiological parameter; segmenting the target parameter result in the time range according to the time interval, and obtaining the N group of target parameter result corresponding to the N time interval; and wherein displaying the N group of statistical result comprises graphically displaying the N group of statistical result. (see at least figure 4 of Olsen which shows time ranges over a 12 hour time interval, where the individual ranges are color coded, see also figure 6 and ¶32.)

13. The monitoring apparatus of claim 9, further comprises:
a physiological signal input device, configured to acquire physiological signal;
and wherein
the processor is further configured to preprocess the physiological signals,
calculate time-domain characteristic and frequency-domain characteristic of the pre-
processed physiological signal; calculate based on the time-domain characteristic and
the frequency-domain characteristic to obtain the result of historical physiological parameter. (Olsen is silent as to time domain and frequency domain processing.  Lee teaches time domain and frequency domain processing, as well as a front end circuit that processes the signals, see at least ¶33,12,13.  To use such processing with the device of Olsen would have been obvious since it would yield predictable results.)


14. The monitoring apparatus of claim 13, wherein the processor 1s further
configured to:
obtain the target parameter result in the time range from the result of historical
physiological parameter;
segment the target parameter result in the time range according to the time
interval, and obtain the N group of target parameter result corresponding to the N
time interval; and
the display is further configured to graphically display the N group of statistical
result. (see at least figure 4 of Olsen which shows time ranges over a 12 hour time interval, where the individual ranges are color coded, see also figure 6 and ¶32.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792